Citation Nr: 0017545	
Decision Date: 06/13/00    Archive Date: 07/05/00

DOCKET NO.  98-15 852 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.  The veteran died on November [redacted], 1989.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The evidence shows that the veteran died as a result of 
complications due to small cell carcinoma of the lung.

2.  The evidence shows that the veteran was exposed to radon 
gas in service.

3.  The evidence of record includes a medical opinion, 
presumed credible for the purpose of determining whether the 
claim is well grounded, which provides a nexus or link 
between the veteran's inservice exposure to radon gas and the 
lung cancer which was the cause of his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

The evidence shows that the veteran died as a result of 
complications due to small cell carcinoma of the lung.  The 
evidence shows that the veteran was exposed to radon gas in 
service.  The evidence of record includes a medical opinion, 
presumed credible for the purpose of determining whether the 
claim is well grounded, which provides a nexus or link 
between the veteran's inservice exposure to radon gas and the 
lung cancer which was the cause of his death.

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A March 1991 letter from the Department of the Navy shows 
that radon gas testing was performed at the Sugar Grove Naval 
Radio Station.  While the report states that measurements in 
the 9 picocurie per liter range were shown for several 
housing structures in the housing area, the complete report 
of testing for the housing structures is not available.  
Therefore, the Board feels that the report of radon gas 
testing for the housing structures should be obtained and 
associated with the veteran's file.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the report of 
radon gas testing for the housing 
structures at Sugar Grove Naval Radio 
Station in Sugar Grove, West Virginia, 
referenced in the March 1991 letter from 
the Department of the Navy and associate 
that report with the veteran's claims 
folder.

2.  Following completion of the above, 
the RO should request a revised dose 
estimate, to the extent feasible.

3.  The RO should also request an 
additional advisory opinion regarding 
whether it is as likely as not that the 
veteran's lung cancer was the result of 
his exposure to radon during service.  In 
providing an opinion as to the likelihood 
of relationship, it is most useful to the 
Board if the physician providing the 
opinion classifies the likelihood of 
relationship as "definitely," "more 
likely than not," "as likely as not," 
"more likely not," or "definitely 
not."

4.  The RO should further request an 
advisory opinion regarding whether it is 
as likely as not that the veteran's 
exposure to radon was a contributory 
cause of his death, that is, whether it 
is as likely as not that the veteran's 
exposure to radon contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death; or that there is a causal 
connection between the exposure to radon 
and the veteran's death.  In providing an 
opinion as to the likelihood of 
relationship, it is most useful to the 
Board if the physician providing the 
opinion classifies the likelihood of 
relationship as "definitely," "more 
likely than not," "as likely as not," 
"more likely not," or "definitely 
not."

5.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


